Citation Nr: 1043617	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  06-17 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for syncope, blackout 
spell, and fainting spells, claimed as dizziness.

2.  Entitlement to service connection for a cardiovascular 
disorder.

3.  Entitlement to service connection for a psychiatric disorder, 
to include anxiety and depression.

4.  Entitlement to service connection for arthritis of the low 
back and bilateral arms, to include numbness of the joints.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran had active service from June 1971 to June 1973.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

A hearing was held before the undersigned Veterans Law Judge in 
June 2008.  A copy of the transcript of that hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks service connection for syncope, blackout spell, 
and fainting spells, claimed as dizziness; a cardiovascular 
disorder; a psychiatric disorder, to include anxiety and 
depression; and arthritis of the low back and bilateral arms, to 
include numbness of the joints.

In a September 2008 remand, the Board instructed the RO to 
perform additional development as it related to the claim.  A 
remand by the Board confers on the Veteran, as a matter of law, 
the right to compliance with the remand instructions, and imposes 
upon the VA a concomitant duty to ensure compliance with the 
terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  The RO was instructed to take steps to obtain private 
treatment records from the physician who conducted the Veteran's 
pacemaker surgery in 1997, and obtain Social Security 
Administration (SSA) disability decisional documents and medical 
records.  Upon review of the file, the SSA records and the 
private records pertaining to the Veteran's 1997 pacemaker 
surgery have been associated with the claims file.  

The RO was also instructed to provide the Veteran with VA 
examinations to determine the nature and etiology of his claimed 
syncope, cardiovascular, and psychiatric disorders, and claimed 
arthritis of the low back and bilateral arms, to include numbness 
of the joints.  The Veteran was also afforded the necessary VA 
examinations, however, some of the VA examiners failed to provide 
the requested diagnoses and medical opinions.  For instance, the 
examiner who conducted the VA joint examination provided a 
diagnosis of degenerative joint disease of the bilateral 
acromioclavicular (AC) joints, but failed to provide the 
requested nexus opinion.  The VA examiner who conducted the VA 
heart examination failed to identify a diagnosis for the 
Veteran's claimed heart disorder and did not indicate whether any 
such disorder was related to military service.  As these 
examinations and opinions are incomplete, additional development 
is necessary to ensure compliance with the Board's September 2008 
remand.  

Also, the examiner who conducted the VA neurology examination 
indicated that several additional clinical tests, including an 
EEG, cervical and lumbosacral MRIs were needed before rendering 
diagnoses of a seizure disorder, radiculopathy of the upper 
and/or lower extremities, or carpal tunnel syndrome of the 
bilateral upper extremities.  These tests were not performed.  On 
remand, these clinical tests should be completed in order to 
facilitate the relevant diagnoses and nexus opinions which are 
needed.  In addition, the psychiatric examiner indicated that an 
opinion could not be provided without resorting to speculation 
however a rationale for not being able to provide the opinion was 
not set forth.  The Court has held that, when the medical 
evidence is inadequate, VA must supplement the record by seeking 
an advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  

The Board notes further that the most recent Supplemental 
Statement of the Case (SSOC) pertaining to this appeal was issued 
in June 2009.  The Veteran has submitted additional argument and 
evidence in support of his claim, including private medical 
records from Dr. Fontenot, Dr. Walker, Dr. McClelland, Dr. 
Gladney, Dr. Robichaux, and Dr. Wade dated between July 1997 and 
August 2009.  This evidence was received after the most recent 
SSOC and without a waiver of consideration by the Agency of 
Original Jurisdiction (AOJ), the RO.  As the Veteran, through his 
representative, has expressly indicated that he does not wish to 
waive AOJ consideration of the new evidence submitted after the 
issuance of the most recent SSOC, the Board cannot consider the 
additional evidence without first remanding the case to the RO 
for initial consideration.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 
C.F.R. §§ 19.37, 20.1304 (2009).

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the U.S. Court of 
Appeals for Veterans Claims held that VA has constructive notice 
of VA generated documents that could reasonably be expected to be 
part of the record, and that such documents are thus 
constructively part of the record before the Secretary and the 
Board, even where they are not actually before the adjudicating 
body.  The Veteran has reported that he received VA treatment 
from 2008 on.  Accordingly, the RO should associate those records 
with the claims folder.  In addition, as the Veteran also 
receives private treatment, he should be contacted to ascertain 
whether there are any private treatment records, not already of 
record, that are relevant to his claims.  If so, and he provides 
authorization, the RO should attempt to obtain those records.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder VA 
medical records dating from 2008.  

2.  Contact the Veteran and request that he 
provide medical records or authorizations 
that would allow the RO to attempt to obtain 
private medical records relevant to his 
claims which are not already of record. 

3.  After steps one and two are complete, 
schedule the Veteran for a VA examination of 
his upper extremities and lumbar spine.  All 
indicated tests and studies should be 
accomplished, including cervical and 
lumbosacral MRIs, and the findings then 
reported in detail, including a detailed 
account of all manifestations of arthritis of 
the lumbar spine and upper extremities found 
to be present.  If cervical and lumbosacral 
MRIs without contrast are not performed as 
was indicated should be done by the December 
2008 VA examiner, the examiner should explain 
why they are not necessary.  The claims 
folder and a copy of this remand must be made 
available and reviewed by the examiner in 
conjunction with the examination.  

The examiner should advance an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent); at 
least as likely as not (i.e., probability of 
50 percent); or less likely than not (i.e., 
probability less than 50 percent) that a 
disorder of the lumbar spine had its onset 
during active service or is otherwise related 
to active service.  

The examiner should also advance an opinion 
as to whether it is more likely than not 
(i.e., probability greater than 50 percent); 
at least as likely as not (i.e., probability 
of 50 percent); or less likely than not 
(i.e., probability less than 50 percent) that 
a disorder of the upper extremities, to 
include the shoulders, had its onset during 
active service or is otherwise related to 
active service.  A complete rationale must 
accompany all opinions expressed.  The 
examiner is also requested to opine as to 
whether the Veteran has a neurological 
abnormality, to include but not limited to 
carpal tunnel syndrome, that is associated 
with the disorders of the cervical and lumbar 
spine or that is directly related to his 
active service.  

4.  After steps one and two are complete, 
schedule the Veteran for a VA examination to 
assess whether he has a cardiovascular 
disability that is related to service.  All 
indicated tests and studies should be 
accomplished and the findings then reported 
in detail.  The examiner should clearly 
identify any cardiovascular disorder found to 
be present.  The claims folder and a copy of 
this remand must be made available and 
reviewed by the examiner in conjunction with 
the examination.  

If a cardiovascular disorder is found, the 
examiner should opine whether it is more 
likely than not (i.e., probability greater 
than 50 percent); at least as likely as not 
(i.e., probability of 50 percent); or less 
likely than not (i.e., probability less than 
50 percent), that such disorder had its onset 
during active service, or is otherwise 
related to active service.  If a 
cardiovascular disorder is not found, the 
examiner should so state.  

The examiner is also asked to state whether 
it is at least as likely as not that the 
symptoms of fainting reported during and 
shortly after service, were a manifestation 
of the Veteran's current cardiovascular 
disorder, if any.  A complete rationale must 
accompany all opinions expressed.

5.  After steps one and two are complete, 
schedule the Veteran for a VA examination to 
determine the etiology of his syncopal-type 
disorder.  The claims folder and a copy of 
this remand must be made available and 
reviewed by the examiner in conjunction with 
the examination.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  If an EEG 
(to rule out seizure disorder) is not 
performed, as was recommended by the December 
2008 VA examiner, the examiner should explain 
why the test is not necessary.

The examiner should state whether it is more 
likely than not (i.e., probability greater 
than 50 percent); at least as likely as not 
(i.e., probability of 50 percent); or less 
likely than not (i.e., probability less than 
50 percent), that the disorder originated in 
service (such that the symptoms of fainting 
reported during, and shortly after service 
were a manifestation of the current disorder) 
or is otherwise related to service.  

6.  After steps one and two are complete, 
schedule the Veteran for a VA psychiatric 
examination.  The examination report should 
include a detailed account of all 
manifestations of psychiatric pathology found 
to be present.  All necessary special studies 
or tests should be accomplished.  The claims 
folder and a copy of this remand must be made 
available and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should opine whether it is more 
likely than not (i.e., probability greater 
than 50 percent); at least as likely as not 
(i.e., probability of 50 percent); or less 
likely than not (i.e., probability less than 
50 percent), that the psychiatric condition 
originated in service or is otherwise related 
to service or to the service-connected 
cervical spine disability.  In that regard, 
it is noted that the Veteran has credibly 
reported that he had symptoms since his 
military service.  If the examiner is unable 
to provide an opinion without resorting to 
speculation, the examiner should explain why.  

7.  After all of the aforementioned 
development is completed, the RO should 
readjudicate the claims on appeal in light of 
all pertinent evidence (to include that 
submitted directly to the Board) and all 
pertinent legal authority and issue the 
Veteran a SSOC.  After allowing an 
appropriate time for response, if one or more 
of the claims remains denied, the claim 
should then be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).
 
